Valentine, J.:
The decision of this case is perhaps correct, as this was an action in which the court below had the power to send any or all. the issues to a jury to be tried, or to try them itself, at its option; but I dissent from the proposition, stated as broadly as it is in the second paragraph of the syllabus. A judge ordinarily has no right upon demurrer to evidence to weigh conflicting testimony, or to take a case from the jury where there is any evidence to support each and all the issues in the case.